DETAILED ACTION
This action is in response to communications filed 8/11/2022:
Claims 1-10 and 12-14 are pending
Claim 11 is cancelled
35 USC 101 rejection is withdrawn
35 USC 112b rejection is withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that Fujii fails to explicitly teach “correcting a characteristics of a first band extracted from a head-related transfer function to remove a characteristic of a sound source included in the characteristics of the first band” (remarks, pg. 10).
The Examiner respectfully disagrees. Fujii explicitly discloses that the transfer functions mentioned in the teachings can refer to head-related transfer functions [¶41, “The spatial acoustic transfer characteristics may be a head-related transfer function (HRTF)”] and that these functions can be measured on sight or prepared in advance [i.e. stored in a database]. Fujii further discloses a correction unit that, at least, corrects a low frequency range of a first transfer characteristic based on a second transfer characteristic (abstract). ¶63, 65, 145, 146, discloses that a transfer function can be corrected by characteristics of another transfer function [i.e. in the case of reducing background noise]. Fujii already discloses that said characteristics may be HRTFs; therefore, Fujii is considered to teach a correction unit that corrects characteristics of a first band to remove characteristics of a sound source included in the characteristics of the first band extracted from a first HRTF (as claimed).

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20170272890, hereinafter “Oh”) in view of Fujii et al (US20180332426, hereinafter “Fujii”).
Regarding claim 1, Oh teaches a signal processing device (abstract, processing system) comprising:
a synthesis unit configured to generate (Fig. 2, HRTF personalization unit) a third head-related transfer function based on synthesis of a characteristic of a first band extracted from a first head-related transfer function of a user measured in a first measurement environment and a characteristic of a second band extracted from a second head-related transfer function measured in a second measurement environment (¶13, 20, the system synthesizes a personalized HRTF from a measured HRTF and an estimated/simulated HRTF; the “computing environment” in which the estimated/simulated HRTF is derived is from using mathematical formulas or simulation methods [¶101]; the “measured environment” is one in which the measured HRTF is generated [¶105, Fig. 4]), wherein
the second band is different from the first band (¶15, 101, first band determined is different from a second band), and
the second measurement environment is different from the first measurement environment (¶13, 20, the system synthesizes a personalized HRTF from a measured HRTF and an estimated/simulated HRTF; the “computing environment” in which the estimated/simulated HRTF is derived is from using mathematical formulas or simulation methods [¶101]; the “measured environment” is one in which the measured HRTF is generated [¶105, Fig. 4]); and
a correction unit that corrects the characteristic of the first band to remove a characteristic of the sound source included in the characteristic of the first band extracted from the first head-related transfer function.
Oh fails to explicitly teach and a correction unit that corrects the characteristic of the first band to remove a characteristic of the sound source included in the characteristic of the first band extracted from the first head-related transfer function.
Fujii teaches and a correction unit that corrects the characteristic of the first band to remove a characteristic of the sound source included in the characteristic of the first band extracted from the first head-related transfer function (¶37, filter processing is carried out by using inverse characteristics of the ear canal transfer characteristics [e.g. ear canal correction]; Fig. 5, ¶63, 65, 68, 145, 146, discloses that a transfer function can be corrected by characteristics of another transfer function [wherein the spatial acoustic transfer characteristics may be a head-related transfer function (HRTF), ¶41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the ear canal correction process (as taught by Fujii) to the audio processing apparatus (as taught by Oh). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of not only correcting an ear canal transfer characteristics (Fujii, ¶37) that occurs during the sound output operation but also reduce background noise effects (Fujii, ¶144).
Regarding claim 2, Oh in view of Fujii teaches wherein
the first band includes a band from a first frequency to a second frequency (Oh, ¶60, the measured HRTF is mostly affected by the frequencies concerned with the outer ear [4-16 kHz]), and
the second band includes a third band and a fourth band, wherein
the third band is lower than the first frequency and 
the fourth band is higher than the second frequency (Oh, ¶54, simulation-based HRTF uses mathematical formula or known simulation models; any range of frequency bands may be applied to said models such as simulating the entire known frequency range of the typical human [20-20kHz]).
Regarding claim 3, Oh in view of Fujii teaches wherein
the first band includes a band higher than a first frequency (Oh, ¶14, generating HRTF by using a frequency band higher than a first reference value of a frequency response according to the first HRTF), and
the second band includes a band lower than the first frequency (Oh, ¶14, using a frequency band lower than a second reference value of a frequency response according to the second HRTF).
Regarding claim 4, Oh in view of Fujii teaches wherein the first head-related transfer function includes data measured based on the sound source arranged by the user (Oh, Fig. 4, ¶105, actual-measurement-based HRTF), and the second head-related transfer function includes preset data measured in advance in an ideal measurement environment (Oh, ¶101, 104, simulation-based HRTF; commonly known methods to determining a generic set of HRTFs includes using a dummy head in an anechoic chamber [such as Udesen teaches]).
Regarding claim 5, Oh in view of Fujii teaches wherein the first band includes a band including an individual-dependent characteristic (Oh, ¶59-60, user’s anthropometric features are used in determining actual-measurement-based HRTFs).
Regarding claim 7, Oh in view of Fujii teaches wherein the sound source includes a device including a speaker (Oh, ¶70-71, headphone speakers).
Regarding claim 8, Oh in view of Fujii teaches wherein the device further includes a display (Oh, ¶78, head mount display can be used).
Regarding claim 9, Oh in view of Fujii teaches wherein the device includes a smartphone (Oh, ¶61, wireless communication terminal can be a smartphone).
Regarding claim 13, it is rejected similarly as claim 1. The method can be found in Oh (¶10, method).
Regarding claim 14, it is rejected similarly as claim 1. The medium can be found in Oh (¶10, processing system would require components such as processor and associated program instructions).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20170272890, hereinafter “Oh”) in view of Fujii et al (US20180332426, hereinafter “Fujii”) in further view of Udesen (US20150010160).
Regarding claim 6, Oh in view of Fujii fail to explicitly teach wherein the second band includes a band in which an individual-dependent characteristic cannot be reproduced.
Udesen teaches wherein the second band includes a band in which an individual-dependent characteristic cannot be reproduced. (¶21, approximated HRTFs are measurements with an artificial head which can be different than the individual user and thus HRTFs estimated from said artificial heads would not be able to be reproduced using an individual head with a sound source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the simulated [i.e. estimated] HRTFs (as taught by Oh in view of Fujii) for the approximated HRTFs [i.e. using a dummy head] (as taught by Udesen). The rationale to do so is to substitute one well known method of obtaining a database of generic HRTFs for another to yield the predictable result of using a well-known method [KEMAR] of obtaining acoustic measurements to arrive at a database of generic HRTFs that can be applied to any input sound to create localized sound output (Udesen, ¶32).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20170272890, hereinafter “Oh”) in view of Fujii et al (US20180332426, hereinafter “Fujii”) in further view of Nishio et al (US20110305358, hereinafter “Nishio”).
Regarding claim 10, Oh in view of Fujii fail to explicitly teach wherein the device includes a television receiver.
Nishio teaches wherein the device includes a television receiver (¶144-146, TV used to output sound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sound output device [i.e. headphones] (as taught by Oh in view of Fujii) for the speakers of a television set (as taught by Nishio). The rationale to do so is to substitute one well known speaker apparatus for another to yield the predictable result of using another speaker apparatus the user might use daily to output sound in order to arrive at more accurate personalized HRTFs.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20170272890, hereinafter “Oh”) in view of Fujii et al (US20180332426, hereinafter “Fujii”) in further view of Yeh (US20050147261).
Regarding claim 12, Oh in view of Fujii fail to explicitly teach further comprising:
an addition unit configured to add a reverberation component to the third head-related transfer function, wherein the reverberation component is separated from a head impulse response corresponding to the second head-related transfer function.
Yeh teaches further comprising:
an addition unit configured to add a reverberation component to the third head-related transfer function, wherein the reverberation component is separated from a head impulse response corresponding to the second head-related transfer function (HRIRs characterize the sound source to the ear drum [i.e. derived from the second HRTF – the simulated HRTF from Oh]; Fig. 8, ¶5, spatial filter that allows reverberation [among other spatial filter parameters] to be added to the sound output; ¶34, audio spatialization techniques can be added to the sound output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio processing system (as taught by Oh in view of Fujii) such that the system further included an HRTF adjustment processing module (as taught by Yeh). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of allowing a user to manually adjust the HRTF in order to allow the listener to adjust the sound image as they wish [Yeh, ¶5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651